ACCEPTED
                                                                                     05-14-01400-cr
                                                                          FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                              3/18/2015 10:55:49 AM
                                                                                         LISA MATZ
                                                                                             CLERK

                            IN THE
                        COURT OF APPEALS
                                                               FILED IN
              FOR THE FIFTH DISTRICT OF TEXAS
                                            5th COURT OF APPEALS
                                                              DALLAS, TEXAS
                             AT DALLAS                   3/18/2015 10:55:49 AM
                                                                LISA MATZ
                                                                  Clerk
JOSE DELAPAZ REYES                   §     Appeal No. 05-14-01400-CR
                                     §
VS.                                  §
                                     §
THE STATE OF TEXAS                   §

                   MOTION TO EXTEND TIME
                 TO FILE BRIEF FOR APPELLANT

      TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW Christian T. Souza (“counsel”) as counsel for

Appellant and respectfully motions this Honorable Court to extend the

time for him to file his Brief for Appellant by 30 days, from March 18,

2015 to April 17, 2015. TEX. R. APP. P. 10.5(b), 38.6(a)(2), and 38.6(d).

In support of this motion counsel shows:

                                    I.

      Appellant has not previously requested any extensions. Counsel

has had conflicting obligations since February 17, 2015 that have

included: (1) Petition for Discretionary Review in Cruz Martinez v. State,

Nos. PD-1624-14 and PD-1625-14, filed on February 20, 2015; (2) Brief

for Appellant in Araceli Guzman v. State, Appeal No. 02-14-00297-CR,

                                  —1—
tendered to the Second Court of Appeals of Texas on February 27, 2015;

(3) Reply Brief filed on March 1, 2015 in Stuart Mitchell v. United States of

America, Appeal No. 14-10713, United States Court of Appeals for the

Fifth Circuit; and (4) hearing on March 6, 2015 in District Court in

Midland Texas and other activity relating to indigence status, payment

for record and designation of the record in Arron Castillo v. State, Appeal

No. 11-14-00280-CR, Eleventh Court of Appeals of Texas.

                                    III.

    For the foregoing reasons, Appellant respectfully prays for this

Honorable Court to grant a briefing extension of 30 days, from March

18, 2015 to April 17, 2015. TEX. R. APP. P. 10.5(b), 38.6(a)(2), and

38.6(d). Appellant prays for any other relief that this Court would deem

appropriate.




                                      Respectfully Submitted,

                                       /s/ Christian T. Souza
                                      Christian T. Souza
                                      SBN: 00785414
                                      4303 N. Central Expressway
                                      Dallas, Texas 75205
                                      (214) 862-7462
                                    —2—
                                   (214) 696-0867 (fax)
                                   E-Mail: ctsouza@gmail.com


                    CERTIFICATE OF SERVICE

      This is to certify that the Office of the Dallas County Criminal
District Attorney, ATTN. Appellate Division, has or will be
contemporaneously served with a copy of this motion via electronic mail
to DCDAAppeals@dallascounty.org.



                                   /s/ Christian T. Souza
                                   Christian T. Souza




                                 —3—